                                    ?IImteli ^tates( Btiettnct Court
                        for tfie ^outfiem Btsitrttt of (fleorgta
                                  Prtttisifotck l9ti]ts(ton
              LATISHA DENISE FARROW,

                   Plaintiff,

                   V.

                                                               CV 2:17-150
              KING & PRINCE SEAFOOD
              CORPORATION,

                   Defendant.


                                                 ORDER


                   Before     the   Court   is   Defendant   King   &   Prince    Seafood

              Corporation's (the ''Company") Motion for Summary Judgment, dkt.

              no. 24, and Revised Motion for Summary Judgment, dkt. no. 39.            In

              accordance with the Court's Order granting in part and denying in

              part Defendant's motion for judgment on the pleadings. Plaintiff's

              remaining claims are for discrimination based on race and gender

              in violation of Title VII; retaliation in violation of Title VII;

              and hostile work environment in violation of Title VII.            See Dkt.


              No. 37 at 15.    Defendant's Motion for Summary Judgment and Revised

              Motion for Summary Judgment have been fully briefed and are ripe

              for review.     For the reasons set forth below. Defendant's Motions

              are GRANTED.




A0 72A
(Rev. 8/82)
                                      BACKGROUND


       During    discovery.     Defendant     served     on   Plaintiff   written

requests for admission.         Dkt. No. 39-1 at 119-32. Plaintiff failed

to respond within 30 days of being served these requests.                   Thus,

pursuant to Federal Rule of Civil Procedure 36(a)(3), the requests

are deemed admitted for purposes of this case.                  Further, pursuant

to Southern District of Georgia Local Rule 56.1, ^^All material

facts set forth in the statement required to be served by the

moving party will be deemed to be admitted unless controverted by

a statement served by the opposing party."                    Plaintiff has not

responded to either of Defendant's Statements of Undisputed Facts,

dkt. no. 24-1 at 1-8; dkt. no. 39-1 at 1-8.              Thus, these facts are

deemed admitted for the purposes of Defendant's motions.

       Will Frazier, a human resources employee for Defendant, hired

Plaintiff, a black female, on August 14, 2015.                  Dkt. No. 39-1 at

1; id. at 106-07.        Plaintiff was fired on March 1, 2017, also by

Will   Frazier,       because   she    violated    the   Company    Standards     of

Conduct;    specifically,       she    was   reported    as   having    threatened

violence against a co-worker,            dkt. no. 39-1 at 2; id. at 5.           When

Plaintiff       was   hired,    she    was   provided    with     and   signed    an

acknowledgement of the Company's Employee Handbook, which included

the policy against Workplace Violence.              Id. at 2.      Plaintiff also

was provided with and signed the Company's Standards of Conduct,

which stated that certain violations of Company policy could result
in termination.        Id.   In addition to signing the Handbook and

Standards of Conduct, Plaintiff testified that she            knew of the

rules, the standards, and the consequences for violating them.

Id.


      The day after Plaintiff was hired, she had an incident with

one of her supervisors, Brittany Leduc.             Dkt.   No. 28 at 134.

Plaintiff testified that Leduc told her "You got fake eyelashes

on.   You got to take them off." Id. at 135.       In response. Plaintiff

reported Leduc to human resources.       Id.   After that incident, Leduc

gave Plaintiff a nickname. Lashes, which caught on and others began

calling Plaintiff that.       Id. at 137.      Also in August 2015, Leduc

bumped into Plaintiff and tried to take her fake eyelashes off.

Id. at 143-44.        After Plaintiff was bumped by Leduc, the human

resources department "tried to get [Plaintiff] to write a statement

to say that we bumped into each other," but Plaintiff refused

because she knew that Leduc bumped into her.          Id. at 137.

      On October 2, 2015, Plaintiff received a written warning for

a   violation   of the    Company's   policy of following     supervisors'

directions.     Id.    Plaintiff also repeatedly violated the Company's

attendance rules and received written warnings on February 17 and

June 15, 2016.        Id. at 3.   On June 6, 2016, Plaintiff received a

written warning and a one-day suspension for horseplay, calling

out a coworker, mounting the coworker, and pulling him to the
ground.       Id.       Less than a year into her employment. Plaintiff had

been written up five times.                Id.

        In    November     2016, it became evident that Plaintiff                 had   a

personality conflict with a coworker, Tawana Hardee, who is also

a black female.            Id.     Plaintiff testified that "'everybody knew"

that she and Hardee did not get along.                   Id.     Plaintiff believed

that Hardee was "talking about her to other people, trying to get

them not to like her."              Id.


        On    March       1,    2017,     Plaintiff's   coworkers      reported    that

Plaintiff         was making threats against Hardee.                Id. at 4.       One

coworker, Michael Arrington, told Human Resources that he "heard

Latisha say that if she sees [Hardee] outside of the job she would

jump on her, beat her, and drag her all over the place."                            Id.

Hardee also reported to Human                    Resources that Plaintiff told a

coworker "if I see her outside the job I'll drag her."                       Id.        On

March        2,   2017,        Plaintiff    was    terminated,   the    "Reason     for

Termination" was "Violation of Company Standards of Conduct."                       Id.

at 125.       In the Georgia Department of Labor Separation Notice, the

Reason for Separation states "Violation of Company Standards of

Conduct."         Id.    Frazier terminated Plaintiff "based solely on the

reports of her threats of violence against a coworker," and "did

not consider Plaintiff's race, gender, or any alleged complaints

from her."         Id.
       Plaintiff,       in   written       statements      made    on   request     of the

Company about the incidents leading to her termination, did not

make    any       statement       about    race,     gender,       discrimination,       or

retaliation.        Id. at 5.        However, she later filed an EEOC charge.

On the first page of Plaintiff s EEOC charge. Plaintiff stated

that she "'was terminated . . . because another co-worker . . .

told Human Resources . . . that I was harassing her . . . [and

that] I said I was going to beat her up after work."                          Id.     In her

written statement to the EEOC, Plaintiff fails to mention race,

gender, or discrimination.                Id.      Further, Plaintiff has admitted

that   as     a   result     of    her    disciplinary      records,      the   Company's

policies          against         violence,        horseplay,       and       threatening

communications, and the reported threats by her against a coworker,

she was not qualified for continued employment with the Company.

Id. at 125.


       The Company has fired two white males for engaging in similar

misconduct as Plaintiff, but neither of them had a prior record of

progressive discipline.              Id. at 7.       The first was fired for using

racial slurs which could easily lead to violence.                       Id.     The second

was    fired      for   verbally      challenging        another    working      and    then

approaching him with his fists up.                   Id.

       Plaintiff        filed     this    action    to   recover    damages     and    other

compensation, which Plaintiff claims is owed to her under Title

VII.
                                LEGAL STANDARD


      Summary judgment is required where ^^the movant shows that

there is no genuine dispute as to any material fact and the movant

is entitled to judgment as a matter of law."                      Fed. R. Civ. P.

56(a).    A fact is ^^material" if it ^^might affect the outcome of

the   suit   under    the    governing     law."      FindWhat     Inv^r   Grp.    v.

FindWhat.com,    658     F.3d   1282,      1307    (11th   Cir.    2011)   (quoting

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)).                         A

dispute is "genuine" if the "evidence is such that a reasonable

jury could return a verdict for the nonmoving party."                      Id.     In

making this determination, the court is to view all of the evidence

in the light most favorable to the nonmoving party and draw all

reasonable inferences in that party's favor.               Johnson v. Booker T.

Washington Broad. Serv., Inc., 234 F.3d 501, 507 (11th Cir. 2000).

      The moving party bears the initial burden of demonstrating

the absence of a genuine issue of material fact.                  Celotex Corp. v.

Catrett, 477 U.S. 317, 323 (1986).               The movant must show the court

that there is an absence of evidence to support the nonmoving

party's case.        Id. at 325.       If the moving party discharges this

burden,   the   burden      shifts    to   the    nonmovant   to   go   beyond    the

pleadings and present affirmative evidence to show that a genuine

issue of fact does exist.            Anderson, 477 U.S. at 257.

      The nonmovant may satisfy this burden in two ways.                     First,

the nonmovant "may show that the record in fact contains supporting
evidence, sufficient to withstand a directed verdict motion, which

was    ^overlooked or ignored' by the moving party, who has thus

failed    to   meet     the    initial       burden      of   showing       an    absence   of

evidence."     Fitzpatrick v. City of Atlanta, 2 F.3d 1112, 1116 (llth

Cir. 1993) (quoting Celotex Corp., 477 U.S. at 332 (Brennan, J.,

dissenting)).           Second,    the       nonmovant "may          come      forward    with

additional     evidence       sufficient          to   withstand     a    directed    verdict

motion at trial based on the alleged evidentiary deficiency."                               Id.

at 1117.    Where the nonmovant attempts to carry this burden instead

with     nothing    more       "than     a    repetition        of       his     conclusional

allegations, summary judgment for the [movant is] not only proper

but required."          Morris v. Ross, 663 F.2d 1032, 1033-34 (llth Cir.

1981) (citing Fed. R. Civ. P. 56(e)).

                                       DISCUSSION


I. Title VII Discrimination on the Basis of Race and Gender


       Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e-

2(a)(1) makes it unlawful for an employer "to fail or refuse to

hire or to discharge any individual, or otherwise to discriminate

against any individual with respect to his compensation, terms,

conditions,        or    privileges          of    employment,           because     of   such

individual's       race,      color,   religion,         sex,   or       national    origin."

"This provision forbids Misparate treatment' of, or ^intentional

discrimination' against, employees on the basis of race[, gender,]

or national origin."           Jefferson v. Sewon Am., Inc., 891 F.3d 911,


                                              7
920 (11th Cir. 2018) (quoting Equal Emp^t Opportunity Common v.

Abercrombie & Fitch Stores, Inc., 135 S. Ct. 2028, 2032 (2015)).

^'To establish a prima facie case for disparate treatment in a race

discrimination case, the plaintiff must show that: (1) she is a

member of a protected class; (2) she was subjected to an adverse

employment action; (3) her employer treated similarly situated

employees outside of her protected class more favorably than she

was treated; and (4) she was qualified to do the job."                        Burke-

Fowler v. Orange Cty., Fla., 447 F.3d 1319, 1323 (11th Cir. 2006).

Regarding    the    third   element,   to      determine      if   an    employee    is

similarly    situated, ""it    is   necessary         to    consider     whether    the

employees are involved in or accused of the same or similar conduct

and are disciplined in different ways."              Jones v. Bessemer Carraway

Med. Ctr., 137 F.3d 1306, 1311 (11th Cir.) (quoting Holifield v.

Reno, 115 F.3d 1555, 1562 (11th Cir. 1997)), opinion superseded in

part on denial of reh^g, 151 F.3d 1321 (11th Cir. 1998).                           "The

most important factors in the disciplinary context are the nature

of   the   offenses    committed    and       the   nature    of   the   punishments

imposed."     Id.     "[T]he quantity and quality of the comparator's

misconduct [must] be nearly identical."                    McCann v. Tillman, 526

F.3d 1370, 1373 (11th Cir. 2008) (quoting Burke-Fowler v.- Orange

County, Fla., 447 F.3d 1319, 1323 (11th Cir.2006)).

      Defendant argues that Plaintiff has not established the third

or fourth elements of a prima facie case, and it has provided

                                          8
evidence showing that Plaintiff cannot prove these elements as a

matter of law.       First, Defendants have established that two white

males were fired for engaging in similar misconduct and that they

had no prior record of progressive discipline, while Plaintiff

did.    Turning to the fourth element. Plaintiff has admitted that

as a result of her disciplinary records, the Company's policies

against violence, horseplay, and threatening communications, and

the    reported     threats     by    her   against     a   coworker,        she    was   not

qualified for       continued employment           with     the      Company.       Because

Defendant has shown that there is no genuine issue of material

fact    as     to   the    third      and   fourth      elements        of    Plaintiff's


discrimination claims, the burden shifts to Plaintiff to establish

a    genuine    issue     of   material     fact   on    both     of    these      elements.

Plaintiff has not satisfied this burden.


       Plaintiff has put forth some evidence regarding the third

element for her racial discrimination claim (but not her gender

discrimination claim).           Plaintiff testified that Leduc bumped into

her and touched her eyelashes and that Leduc was not punished for

this and that Leduc was not even called into the human resources


office to talk about either incident.                   The issue is whether Leduc


is    similarly situated         to   Plaintiff.        She     is     not   because ""the

quantity and quality of the comparator's misconduct [is] not nearly

identical." McCann, 526 F.3d at 1373.                 Leduc bumped into Plaintiff

and attempted to take off her fake eyelashes and told Plaintiff,
^^You got fake eyelashes on.            You got to take them off."         Dkt. No.

28 at 134.      This conduct is not nearly identical to Plaintiff's

history of tardiness, horseplay, and threatening to beat and drag

around another employee.           In other words, as compared to Leduc,

Plaintiff had a greater history of conduct violations and beating

and dragging a coworker is far more severe than bumping into one

and attempting to take off fake eyelashes.                 Thus, no reasonable

jury   could    find     that    this    element   is    met,   especially      when

considering     that    two     white   males   were    terminated   for   conduct

similar to Plaintiff's.           Nevertheless, even if a reasonable jury

could find for Plaintiff on the third element, which one cannot.

Plaintiff has admitted that she was not qualified for the job

because of her repeated violations of the Company's policies.                    As

a matter of law, then. Plaintiff cannot satisfy the third and

fourth elements.        Accordingly, Defendant's Motions with respect to

Plaintiff s racial and gender discrimination claims are due to be

GRANTED.


II. Title VII Hostile Work Environment


       To   establish    a    hostile    work   environment     claim   under
       Title VII, a plaintiff must show that the workplace is
       permeated with discriminatory intimidation, ridicule,
       and insult, that is sufficiently severe or pervasive to
       alter the conditions of ... employment and create an
       abusive working environment.   To prove a prima facie
       case of hostile work environment, a plaintiff must
       establish that: (1) he or she belonged to a protected
       group, (2) he or she was subjected to unwelcome
       harassment, (3) the harassment was based on a protected
       characteristic, (4) the harassment was sufficiently


                                          10
       severe or pervasive to alter the terms and conditions of
       his or her employment and create an abusive working
       environment, and        (5)   a    basis exists for          holding the
       employer liable.

       It is a bedrock principle that not all objectionable
       conduct or language amounts to discrimination under
       Title VII.  Therefore, only conduct that is based on a
       protected category . . . may be considered in a hostile
       work environment analysis.    see also Reeves v. C.H.
       Robinson Worldwide, Inc., 594 F.3d 798, 809 n.3 (11th
       Cir.2010) (^'[T]he Courts of Appeals have uniformly
       observed that Title VII is not a civility code, and that
       harassment must discriminate on the basis of a protected
       characteristic in order to be actionable."). Innocuous
       statements or conduct, or boorish ones that do not relate
       to the [age or gender] of the actor or of the offended
       party (the plaintiff), are not counted.

Trask v. Sec'y, Dep't of Veterans Affairs, 822 F.3d 1179, 1195

(11th Cir. 2016) (internal quotation marks and citations omitted).

       In one of Plaintiff's filings, she states that she ^'had been

harassed repeatly [sic] over and over by different employees," and

that ^'nobody ever came and protected me from anybody."                       Dkt. No.

38    at   3.   She    testified     that    she    was    called   Lashes    by   other

employees and that Hardee repeatedly harassed her.                        This is the

extent of Plaintiff's evidence regarding this claim.

       Defendant      argues   that       Plaintiff       has   failed   to   show   any

evidence that any event of which she testified or complained of

was    motivated      by   racial    or    gender    animus.        In   other     words.

Plaintiff cannot satisfy the third element that the harassment was

based on a protected characteristic.                Having shown that no genuine

issue of material fact exists for the third element, the burden



                                            11
shifts    to    Plaintiff.       Plaintiff      cannot      satisfy   her    burden     of

showing a genuine issue of material fact as to the third element.

       Looking at the third element. Plaintiff has not shown any

evidence that any of the harassment that she testified about was

based on a protected characteristic. She simply has shown evidence

that she testified under oath that she was harassed.                        The reason

for the harassment, she testified, was ^^because I wore lashes and

I intimidate people.           That's why.        That's really why. . . . that

was the problem with [Hardee] and [Leduc]."                    Dkt. No. 28 at 157.

Thus, Plaintiff testified that she was not harassed because of her

race    or     gender    but   because    she     was     intimidating      to   others—

specifically, Hardee and Leduc.                Accordingly, no reasonably jury

could    find    that    the   third    element      is   satisfied   based      on    this

record.


        For these reasons. Defendant's Motions with respect to the

hostile work environment claim are due to be GRANTED.


Ill. Ti-ble VII Failure 'bo Promobe


       'MT]o prevail on a claim of failure to promote, a plaintiff

may establish a prima facie case of [ ] discrimination by showing

that:    (1)    she   is a     member   of a    protected      class; (2)        she    was

qualified and applied for the promotion; (3) she                         was rejected

despite her qualifications; and (4) other equally or less qualified

employees       who     were   not   members    of    the    protected      class      were




                                           12
promoted."      Wilson v. B/E Aerospace, Inc., 376 F.Sd 1079, 1089

(11th Cir. 2004).

     Defendant argues that Plaintiff s disciplinary record shows

that she was not qualified for any employment.^             Thus, it argues

that Plaintiff cannot satisfy the second element.                  Given that

Plaintiff has admitted that she was not qualified for the job she

held,    and   necessarily   any    promotion,    because   of   her   repeated

violations of Company policies, she has also admitted that she

cannot satisfy this element.        Thus, Plaintiffs failure to promote

claim must fail as a matter of law.               Accordingly,    Defendant's

Motions with respect to the failure to promote claim are due to be

GRANTED.


                                   CONCLUSION


        For these reasons. Defendant's Motion for Summary Judgment

and revised Motion for Summary Judgment are GRANTED with respect

to all claims.     The clerk of court is DIRECTED to close this case.


        SO ORDERED, this 12th day of February, 2019.




                                     HON^ LISA GODBRY WOOD, JUDGE
                                     UNITED STATES DISTRICT COURT
                                     SOUTHERN    DISTRICT OF GEORGIA


^ Defendant has provided evidence that it has discovered during this
litigation that Plaintiff falsified her initial employment application
and thus that she was never qualified to work at the Company. Even if
this was true. Defendant did not know this during Plaintiff's employment.
Thus, Defendant cannot use this as a reason to not have promoted
Plaintiff while she was working for the Company.

                                       13
